 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of August 25, 2020 by and between Horizon Acquisition Corporation, a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-240313
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one Ordinary Share (such
initial public offering hereinafter referred to as the “Offering”), has been
declared effective as of the date hereof by the U.S. Securities and Exchange
Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
representative (the “Representative”) to the several underwriters (the
“Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $500,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or up to $575,000,000 if the Underwriters’ option to
purchase additional units is exercised in full) will be delivered to the Trustee
to be deposited and held in a segregated trust account located at all times in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of the Ordinary Shares included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $12,075,000, or $13,886,250 if the Underwriters’ option to purchase
additional units is exercised in full, is attributable to deferred underwriting
discounts and commissions that will be payable by the Company to the Underwriter
upon the consummation of the Business Combination (as defined below) (the
“Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)            Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
in the United States at J.P. Morgan Chase Bank, N.A. (or at another U.S.
chartered commercial bank with consolidated assets of $100 billion or more) in
the United States, maintained by Trustee and at a brokerage institution selected
by the Trustee that is reasonably satisfactory to the Company;

 

(b)            Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)            In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration;

 



 

 

 

(d)           Collect and receive, when due, all principal, interest or other
income arising from the Property, which shall become part of the “Property,” as
such term is used herein;

 

(e)           Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;

 

(i)            Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, Chief Financial Officer or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account, including
interest earned on the funds held in the Trust Account and not previously
released to us to pay our income taxes (which interest shall be net of taxes
payable and less up to $100,000 of interest to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its income taxes (which interest shall
be net of taxes payable and less up to $100,000 of interest to pay dissolution
expenses), shall be distributed to the Public Shareholders of record as of such
date. It is acknowledged and agreed that there should be no reduction in the
principal amount per share initially deposited in the Trust Account;

 

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any tax obligation owed by the
Company as a result of assets of the Company or interest or other income earned
on the Property, which amount shall be delivered directly to the Company by
electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority, so long as there is
no reduction in the principal amount initially deposited in the Trust Account;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution so long as there is no reduction in the principal amount per
share initially deposited in the Trust Account (it being acknowledged and agreed
that any such amount in excess of interest income earned on the Property shall
not be payable from the Trust Account). The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 

(k)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Shareholder Redemption Withdrawal Instruction”), the Trustee shall
distribute to the remitting brokers on behalf of Public Shareholders redeeming
Ordinary Shares the amount required to pay redeemed Ordinary Shares from Public
Shareholders pursuant to the Company’s amended and restated memorandum and
articles of association; and

 



2

 

 

(l)            Not make any withdrawals or distributions from the Trust Account
other than pursuant to Section 1(i), (j) or (k) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer, Chief Financial Officer or other
authorized officer of the Company. In addition, except with respect to its
duties under Sections 1(i), (j) or (k) hereof, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)          Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)           Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(k) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c) and as may be provided in
Section 2(b) hereof;

 

(d)           In connection with any vote of the Company’s shareholders
regarding a merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the shareholder
meeting verifying the vote of such shareholders regarding such Business
Combination;

 

(e)           Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)            Unless otherwise agreed between the Company and the
Representative, ensure that any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the form of Exhibit A
expressly provides that the Deferred Discount is paid directly to the account or
accounts directed by the Representative on behalf of the Underwriters prior to
any transfer of the funds held in the Trust Account to the Company or any other
person;

 



3

 

 

(g)           Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement;

 

(h)           If the Company seeks to amend any provisions of its amended and
restated memorandum and articles of association (A) to modify the substance or
timing of the Company’s obligation to allow redemptions in connection with the
Company’s initial Business Combination or to redeem 100% of the Ordinary Shares
if the Company does not complete its initial Business Combination within the
time period set forth therein or (B) with respect to any other provision
relating to shareholders’ rights or pre-initial Business Combination activity
(in each case, an “Amendment”), the Company will provide the Trustee with a
letter (an “Amendment Notification Letter”) in the form of Exhibit D providing
instructions for the distribution of funds to Public Shareholders who exercise
their redemption option in connection with such Amendment; and

 

(i)            Within five (5) business days after the Underwriters exercise
their option to purchase additional units (or any unexercised portion thereof)
or such option to purchase additional units expires, provide the Trustee with a
notice in writing of the total amount of the Deferred Discount.

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this Agreement and
that which is expressly set forth herein;

 

(b)           Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
third party except for liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct;

 

(c)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(d)           Change the investment of any Property, other than in compliance
with Section 1 hereof;

 

(e)           Refund any depreciation in principal of any Property;

 

(f)            Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(g)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(h)           Verify the accuracy of the information contained in the
Registration Statement;

 

(i)            Provide any assurance that any Business Combination entered into
by the Company or any other action taken by the Company is as contemplated by
the Registration Statement;

 



4

 

 

(j)            File information returns with respect to the Trust Account with
any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(k)           Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to any income generated by, and activities
relating to, the Trust Account, regardless of whether such tax is payable by the
Trust Account or the Company, including, but not limited to, income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(l)            Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j) or 1(k)
hereof.

 

4.             Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of Section
1(i) hereof and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

 

6.             Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 



5

 

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding Ordinary Shares and Class B ordinary shares, par value $0.0001 per
share, of the Company, voting together as a single class; provided that no such
amendment will affect any Public Shareholder who has properly elected to redeem
his or her Ordinary Shares in connection with a shareholder vote to amend this
Agreement (x) to modify the substance or timing of the Company’s obligation to
allow redemptions in connection with an initial Business Combination or an
Amendment or to redeem 100% of its Ordinary Shares if the Company does not
complete its initial Business Combination within the time frame specified in the
Company’s amended and restated memorandum and articles of association) or (y)
with respect to any other provisions relating to shareholders’ rights or initial
pre-Business Combinations activity, this Agreement or any provision hereof may
only be changed, amended or modified (other than to correct a typographical
error) by a writing signed by each of the parties hereto.

 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis E. Wolf, Jr. & Celeste Gonzalez
Email: fwolf@continentalstock.com
cgonzalez@continentalstock.com

 

if to the Company, to:

 

Horizon Acquisition Corporation
600 Steamboat Road, Suite 200

 

Greenwich, CT 06830
Attn: Robert Ott
Email: Robert.ott@eldridge.com

 

in each case, with copies to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Christian O. Nagler
Wayne E. Williams
E-mail: cnagler@kirkland.com
wayne.williams@kirkland.com

 

and

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629
Attn: IBCM-Legal
Facsimile: (212) 325-4296

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, California 94301
Attn.: Gregg A. Noel and Michael J. Mies
Email: gregg.noel@skadden.com
michael.mies@skadden.com

 



6

 

 

(f)            Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(g)           This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(h)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(i)            Each of the Company and the Trustee hereby acknowledges and
agrees that the Representative on behalf of the Underwriters is a third-party
beneficiary of this Agreement.

 

(j)            Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By:  /s/ Francis
Wolf   Name: Francis Wolf   Title:   Vice President       HORIZON ACQUISITION
CORPORATION       By: /s/ Todd Boehly   Name: Todd Boehly   Title: Chairman,
Chief Executive Officer and Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 

 

 

 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

Initial acceptance fee   Initial closing of IPO by wire transfer   $3,500.00    
      Annual fee   First year, initial closing of IPO by wire transfer;
thereafter on the anniversary of the effective date of the IPO by wire transfer
or check   $10,000.00           Transaction processing fee for disbursements to
Company under Sections 1(i), (j), and (k)   Billed by Trustee to Company under
Section 1   $250.00           Paying Agent services as required pursuant to
Section 1(i) and 1(k)   Billed to Company upon delivery of service pursuant to
Section 1(i) and 1(k)   Prevailing rates

 



 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re:Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Horizon Acquisition Corporation (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of August 25, 2020 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with
___________ (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [insert date]. The
Company shall notify you at least seventy-two (72) hours in advance of the
actual date (or such shorter time period as you may agree) of the consummation
of the Business Combination (the “Consummation Date”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Representative (with respect to the Deferred Discount) and the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in said trust operating account at J.P. Morgan Chase
Bank, N.A. awaiting distribution, neither the Company nor the Representative
will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”), and (ii) the Company
shall deliver to you (a) a certificate by the Chief Executive Officer, Chief
Financial Officer or other authorized officer of the Company, which verifies
that the Business Combination has been approved by a vote of the Company’s
shareholders, if a vote is held and (b) joint written instruction signed by the
Company and the Representative with respect to the transfer of the funds held in
the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.

 



 

 

 

  Very truly yours,       Horizon Acquisition Corporation       By:
                  Name:     Title:  

 

cc: Credit Suisse Securities (USA) LLC

 



 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re:Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Horizon Acquisition Corporation (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of August 25, 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s Amended and Restated Memorandum and
Articles of Association, as described in the Company’s Prospectus relating to
the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to
await distribution to the Public Shareholders. The Company has selected
__________ as the effective date for the purpose of determining when the Public
Shareholders will be entitled to receive their share of the liquidation
proceeds. It is acknowledged that no interest will be earned by the Company on
the liquidation proceeds while on deposit in the trust operating account. You
agree to be the Paying Agent of record and, in your separate capacity as Paying
Agent, agree to distribute said funds directly to the Company’s Public
Shareholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Memorandum and Articles of Association of the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(j) of the Trust Agreement.

 

  Very truly yours,       Horizon Acquisition Corporation       By:
                   Name:     Title:  

 

cc: Credit Suisse Securities (USA) LLC

 



 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re:Trust Account - Tax Payment Withdrawal Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Horizon Acquisition Corporation (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of August 25, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$___________ of the interest income earned on the Property as of the date
hereof. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Horizon Acquisition Corporation       By:
                  Name:     Title:  

 

cc: Credit Suisse Securities (USA) LLC

 



 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re:Trust Account - Shareholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Horizon Acquisition Corporation (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of August 25, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company’s
shareholders $___________ of the principal and interest income earned on the
Property as of the date hereof. Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought, and had approved, an Amendment. Accordingly, in accordance
with the terms of the Trust Agreement, we hereby authorize you to liquidate a
sufficient portion of the Trust Account and to transfer $[●] of the proceeds of
the Trust Account to the trust operating account at J.P. Morgan Chase Bank, N.A.
for distribution to the shareholders that have requested redemption of their
shares in connection with such Amendment.

 

  Very truly yours,       Horizon Acquisition Corporation       By:
                    Name:     Title:  

 

cc: Credit Suisse Securities (USA) LLC

 



 

 